IN THE UNITED STATES DISTRICT COURT Dp
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION F LE

ALBERT HARE,

vs.

KENNETH RAYMOND COTTRELL

Plaintiff,

and ALLAN KITTERMAN,

Defendants.

 

 

Jun 26 2008

istrict Court
lerk, US Distric
© District Of Montana
Billings

CV 18-116-BLG-SPW

ORDER ADOPTING
MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

The United States Magistrate Judge filed Findings and Recommendations on

June 3, 2019. (Doc. 10). The Magistrate recommended the Court dismiss the case

for failure to state a claim. (Doc. 10 at 2).

Pursuant to 28 U.S.C. § 636(b){1), parties are required to file written

objections within 14 days of the filing of the Magistrate’s Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 10) are ADOPTED IN FULL.

IT IS FURTHER ORDERED:

1. This case is DISMISSED for failure to state a claim.

2. The Clerk of Court is directed to close this matter and enter judgment
pursuant to Rule 58 of the Federal Rules of Civil Procedure.

2 The Clerk of Court is directed to have the docket that the Court
certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure
that any appeal of this decision would not be taken in good faith.

4. The Clerk of Court is directed to have the docket reflect that this
dismissal counts as a strike pursuant to 28 U.S.C. § 1915(g) because Mr. Hare

failed to state a claim upon which relief may be granted.

DATED this 026 day of June, 2019.

slhecistean.. taste.

 

SUSAN P. WATTERS
United States District Judge
